Citation Nr: 0122171	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-20 835A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's deceased father met the basic 
eligibility requirements for a U.S. flag on burial.  


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The only service of appellant's deceased father (decedent) 
was as a Philippine Scout from June 1946 to April 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified as amended at 3.159).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation. 
The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
appellant in the pursuit of her claim.  She has neither 
identified, nor does the record show the absence of any 
pertinent evidence that might provide a legal foundation for 
her claim.  The Board further finds that she has been 
adequately notified of the legal problems with her claim and 
of the efforts taken by the RO in her case.  Furthermore, the 
claimant has been notified of the applicable laws and 
regulations which set forth the applicable criteria.  The 
discussions in the September 1999 and April 2000 letters, as 
well as the September 2000 statement of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Therefore, the Board finds VA has met the notice and duty to 
assist provisions contained in the new law.  Under these 
circumstances, the Board finds it would not be prejudicial to 
the claimant to issue a decision at this time.  But see 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  


FINDING OF FACT

The decedent, who was not service connected for any 
disability, had recognized enlisted service in the Philippine 
Scouts from June 1946 to April 1949 under Section 14, Public 
Law 190, 79th Congress.  



CONCLUSION OF LAW

The decedent's recognized enlisted service as a Philippine 
Scout under Section 14, Public Law 190, does not constitute 
active military service for purposes of establishing 
eligibility to a U.S. burial flag under 38 U.S.C.A. § 2301.  
38 U.S.C.A. § 107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.8, 
3.1600 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

For purposes of this decision, there is no dispute as to the 
evidence, but only as to the law and its meaning.  In this 
regard the Board finds that the appellant has failed to state 
a claim on which relief can be granted.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appellant maintains that her 
deceased father is entitled to a U.S. burial flag based on 
his military service as a Philippine Scout from 1946 to 1949.  

The claims folder contains copies of the decedent's military 
separation documents to include WD AGO Form 53, Enlisted 
Record and Report of Separation Honorable Discharge, and WD 
AGO Form 100, Separation Qualification Record.  These records 
reflect that the decedent's only service was recognized 
service in the Philippine Scouts from June 1946 to April 
1949.  Correspondence from the decedent, dated in August 
1979, also referenced service with the Philippine Scouts from 
June 1946 to April 1949 under the provisions of U.S. Public 
Law 190.  Information submitted more recently by the 
appellant concerning her father's military status also 
reflects the same type of service and service dates.  Thus, 
the period and nature of the decedent's service are 
consistent in the record and are not in dispute herein.  

In October 2000, the appellant furnished a VA "handout" 
listing burial benefits available to Commonwealth Army 
(USAFFE) and Recognized Guerrillas.  She argues that this 
material supports her claim for a burial flag for her 
deceased father.  

Legal Criteria. 

VA burial benefits are covered by the provisions of Chapter 
23 of Title 38, United States Code and 38 C.F.R. § 3.1600.  
§ 2301 of Chapter 23 authorizes the Secretary to furnish a 
flag to drape the casket of each deceased veteran who meets 
the requirements set out in that section.  

All enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.8 (b).  

Under 38 C.F.R. § 3.8(a), service in the Philippine Scouts 
(except that described in paragraph (b) of this section) is 
included for pension, compensation, dependency and indemnity 
compensation, and burial allowance.  However, under 38 C.F.R. 
§ 3.8 (b), service of persons enlisted under section 14, Pub. 
L. 190, 79th Congress (Act of October 6, 1945) is included 
for certain life insurance purposes, VA disability 
compensation and VA dependency and indemnity compensation, 
but not for Chapter 23, Title 38 burial benefits.  See 38 
U.S.C.A. § 107(b); 38 C.F.R. 
§ 3.8 (b).  

Analysis

The military records clearly show that the decedent's only 
service was as a new Philippine Scout from 1946 to 1949.  
Further, during his lifetime, the decedent confirmed his 
period of service as that listed on his official service 
separation documents.  The appellant in her more recent 
submissions has also confirmed the same period and type of 
service and has not contended otherwise.  Thus, pursuant to 
the law found at 38 U.S.C.A. § 107(b) and 38 C.F.R. § 3.8(b), 
the decedent's period of service can only be service with the 
New Philippine Scouts.  

Enlisted service in the New Philippine Scouts under section 
14 of Public Law 190, 79th Congress is not deemed to have 
been active military, naval or air service, except for 
benefits under certain contracts of National Service Life 
Insurance; compensation for service-connected disability or 
death; and dependency or indemnity compensation for service-
connected death.  While there is an exception for 
commissioned officers, it is neither contended nor shown that 
the decedent had other than enlisted service.  Further, it 
has neither been contended nor is it shown that the decedent 
was entitled to service connection for any disability either 
during his lifetime or at the time of his death.  

With respect to the VA "handout" submitted by the appellant 
in support of her claim, the Board notes that the submitted 
material does not apply to the service of her deceased 
father, but refers to military service in USAFFE or as a 
recognized guerrilla.  The decedent did not have this type of 
service, but rather had service under section 14 of Public 
Law 190.  Thus, the submitted material does not refer to or 
include those like the decedent, who served as Philippine 
Scouts under section 14 of Public Law 190 and, therefor, is 
not applicable to the appellant's claim.  

Since by law, burial benefits do not flow from the type of 
service performed by the decedent, there is no legal basis 
for the award of a U.S. burial flag under 38 U.S.C.A. § 2301 
in this case.  As the law and not the evidence is dispositive 
on this issue, it must be denied because of lack of legal 
entitlement.  38 U.S.C.A. § 107 (West 1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 3.8 (2000).  
Thus, the appellant's claim must be denied as a matter of 
law.  


ORDER

The appeal is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

